Exhibit 10.8

 

ARTICLES OF ASSOCIATION

 

OF

 

WEIDA COMMUNICATIONS TECHNOLOGY COMPANY LIMITED

 

 

Dated as of August 26, 2004

 

 

--------------------------------------------------------------------------------


 

ARTICLES OF ASSOCIATION

 

OF

 

WEIDA COMMUNICATIONS TECHNOLOGY COMPANY LIMITED

 

 

TABLE OF CONTENTS

 

PREAMBLE

 

 

ARTICLE 1

 

DEFINITION

ARTICLE 2

 

PARTIES TO THE JOINT VENTURE

ARTICLE 3

 

OPERATION OF THE JOINT VENTURE

ARTICLE 4

 

PURPOSE AND SCOPE OF BUSINESS

ARTICLE 5

 

TOTAL AMOUNT OF INVESTMENT AND REGISTERED CAPITAL

ARTICLE 6

 

LICENSING AND SALE OF JV’S PRODUCTS AND SERVICES

ARTICLE 7

 

BOARD OF DIRECTORS

ARTICLE 8

 

OPERATION AND MANAGEMENT

ARTICLE 9

 

SITE AND OTHER FACILITIES

ARTICLE 10

 

CONDITIONS PRECEDENT FOR COMPLETION

ARTICLE 11

 

LABOR MANAGEMENT

ARTICLE 12

 

FINANCIAL AFFAIRS AND ACCOUNTING

ARTICLE 13

 

TAXATION, FEES AND LEVIES

ARTICLE 14

 

THE JOINT VENTURE TERM

ARTICLE 15

 

TERMINATION AND LIQUIDATION

ARTICLE 16

 

LANGUAGE

 

--------------------------------------------------------------------------------


 

ARTICLES OF ASSOCIATION

OF

WEIDA COMMUNICATIONS TECHNOLOGY COMPANY LIMITED

 

These Articles of Association (these “Articles”) are formulated by Li Shun Xing,
Li Xiang Ning, Pang Da Qing, and Xie Li  (the “Existing Shareholders”), and SCL
Ventures Ltd. (“SCL”), a company incorporated in the British Virgin Islands, in
accordance with the Law of the People’s Republic of China (the “PRC”) on
Sino-Foreign Equity Joint Venture Enterprise and other relevant laws and
regulations of the PRC, and the Equity Joint Venture Contract dated as of August
26, 2004 (the “JV Contract”) signed by the Existing Shareholders and SCL on
August 27, 2004.

 

(In these Articles, each of Li Shun Xing, Li Xiang Ning, Pang Da Qing, and Xie
Li is an “Existing Shareholder”, and collectively, they are the “Existing
Shareholders”. SCL and each of the Existing Shareholders is a “Party”, and
collectively, they are the “Parties”.)

 

ARTICLE
1                                                                               
DEFINITIONS

 

1.1                                 Unless the terms of these Articles otherwise
provide, the following terms shall have the meanings set out below:

 

(a)                                  “Approval Authority” shall mean the PRC
Ministry of Commerce or the authority designated by such Ministry to approve
these Articles and the establishment of the JV.

 

(b)                                 “Board” shall mean the board of directors of
the JV.

 

(c)                                  “Business License” shall mean the business
license of the JV issued by the State Administration for Industry and Commerce
of PRC.

 

(d)                                 “Exchange Rate” shall mean the exchange rate
between RMB and USD, which is so promulgated by the Bank of China on August 23,
2004;

 

(e)                                  “Export” or “export” shall mean, when
referring to a sale or license by the JV, sale or license outside of the PRC
Market.

 

(f)                                    “Government Approval” shall mean any
consent, approval, authorization, waiver, grant, concession, license, exemption,
order, registration or certificate granted by any governmental or administrative
body, department, agency, court or commission in respect of the filings,
documents, reports or notices submitted to such governmental or administrative
body, department, agency, court or commission.

 

(g)                                 “JV” shall mean the joint venture company
formed pursuant to the relevant laws and regulations of the PRC and the JV
Contract.

 

1

--------------------------------------------------------------------------------


 

(h)                                 “JV Contract” shall mean the JV Contract
signed by the Existing Shareholders and SCL for the establishment of Weida
Communications Technology Company Limited, a Sino-foreign Equity Joint Venture.

 

(i)                                     “Person” shall mean any individual,
partnership, association, company, joint venture, unincorporated organization or
government, or agency or political subdivision thereof.

 

(j)                                     “PRC”  shall mean the People’s Republic
of China

 

(k)                                  “PRC Employees” shall mean all employees of
the JV who are PRC citizens holding PRC identity cards.

 

(l)                                     “PRC GAAP” shall mean the Generally
Accepted Accounting Principles of the PRC.

 

(m)                               “PRC Market” shall mean the mainland of the
PRC, not including Hong Kong, Taiwan and Macau.

 

(n)                                 “RMB” shall mean the lawful currency of the
PRC.

 

(o)                                 “Site” shall mean the office space located
at No.92-3, Bin Jiang West Road, Hai Zhu District, Guangzhou, Guangdong
Province, PRC.

 

(p)                                 “US Dollars” or “US$” shall mean the lawful
currency of the United States of America.

 

(q)                                 “US GAAP” shall mean the Generally Accepted
Accounting Principles of the United States of America.

 

1.2                                 References to any statutory provisions
shall, where the context so admits or requires, be construed as references to
those provisions as respectively amended, consolidated, extended or re-enacted
from time to time, and shall, where the context so admits or requires, be
construed as including references to the corresponding provisions of any earlier
legislation (whether repealed or not) directly or indirectly amended,
consolidated, extended, or replaced thereby or re-enacted therein, which may be
applicable to any relevant tax year or other period, and shall include any
orders, regulations, instruments or other subordinate legislation made under the
relevant statute.

 

1.3                                 Unless the context otherwise requires, words
importing the singular shall include the plural and vice versa, words importing
one gender shall include all other genders, and words importing natural persons
shall include corporations and unincorporated associations.

 

1.4                                 The Recitals form an integral part of these
Articles and shall be construed and have the same force and effect as if
expressly set out in the body of these Articles.

 

2

--------------------------------------------------------------------------------


 

1.5                                 References herein to Clauses are to clauses
in these Articles unless the context requires otherwise.

 

ARTICLE
2                                                                               
PARTIES TO THE JOINT VENTURE

 

2.1                                 The Parties

 

The Parties to the JV are:

 

SCL Ventures Ltd., a company registered under the laws of the British Virgin
Islands, with its registered office at                           .

 

Li Shun Xing, a male PRC citizen holding Identity Certificate number
                          ;

 

Li Xiang Ning, a male PRC citizen holding Identity Certificate number
                          ;

 

Pang Da Qing, a male PRC citizen holding Identity Certificate number
                          ; and

 

Xie Li, a female PRC citizen holding Identity Certificate number
                          .

 

ARTICLE
3                                                                               
OPERATION OF THE JOINT VENTURE

 

3.1                                 Name and Address of the JV; Branches

 

(a)                                  The name of the JV shall be
“                          ” in Chinese, and “Weida Communications Technology
Company Limited” in English.

 

(b)                                 The legal address of the JV shall be at
No.92-3, Bin Jiang West Road, Hai Zhu District, Guangzhou, Guangdong Province,
PRC.

 

(c)                                  The JV may establish branch offices inside
or outside the PRC with the approval of the Board and the relevant government
authorities of the PRC and/or the applicable country.

 

3.2                                 Limited Liability Company

 

The form of organization of the JV is a limited liability company.  The Parties,
in proportion to their respective contribution to the registered capital of the
JV, shall share the profits, risks and losses.  However, the liability of each
Party shall be limited to the amount of its contribution due or made to the
registered capital of the JV.

 

3.3                                 Laws and Decrees

 

The JV is a legal person established under the laws of the PRC.  The activities
of the JV are governed and protected by the laws, decrees and relevant rules and
regulations of the PRC.

 

3

--------------------------------------------------------------------------------


 

ARTICLE
4                                                                               
PURPOSE AND SCOPE OF BUSINESS

 

4.1                                 Purpose of the JV

 

The purpose of the EJV shall be: improving co-operation of the Parties, adopting
advanced and practical techniques and introducing scientific management in the
Business, increasing the quality of products and service, developing new
products, meeting competition successfully for price and quality both in
domestic and international markets, and raising economic efficiency so as to
enable the investors to gain satisfactory benefits.

 

4.2                                 Business Scope of the JV

 

The business scope of the EJV shall be:  technology services for communication
networks; development of software and hardware technology for communication
networks; sale of equipment related to communication networks; and domestic VSAT
communication business.

 

ARTICLE
5                                                                                  
TOTAL AMOUNT OF INVESTMENT AND REGISTERED CAPITAL

 

5.1                                 Total Investment

 

Unless otherwise agreed by the Parties and the Approval Authority, the total
amount of investment (including loans required or obtained by the JV) of the JV
shall be USD 4,833,836.

 

5.2                                 Registered Capital

 

The registered capital of the JV shall be USD 2,416,918, of which the Existing
Shareholders shall contribute seventy five percent (75%), and SCL shall
contribute twenty five percent (25%). The contribution to the Registered Capital
of the EJV shall be as follows:

 

Name

 

RMB

 

USD

 

Percentage of Equity Owned

 

 

 

 

 

 

 

 

 

SCL

 

5,000,000

 

604,230

 

25

%

The Existing Shareholders

 

15,000,000

 

1,812,689

 

75

%

Total

 

20,000,000

 

2,416,918

 

100

%

 

5.3                                 Contributions to Capital

 

SCL shall contribute its investment to the JV in US Dollars.  The Existing
Shareholders shall contribute their investment by assigning all their interests
in the registered capital of Weida (as defined in the JV Contract) to the JV.
After contribution, certificates of

 

4

--------------------------------------------------------------------------------


 

investment will be issued to the Parties. It is acknowledged that all of Weida’s
assets and business shall be converted into the assets and business of the JV.

 

5.4                                 Contribution Schedule

 

Within ninety (90) days after obtaining the Business License and upon the
Conditions Precedent for Completion set out in these Articles being satisfied,
SCL shall pay its respective contribution in a lump-sum payment to an account of
the JV, and the JV shall engage a PRC registered accounting firm to verify the
contribution to the registered capital of the JV by the Parties.

 

5.5                                 Additional Financing

 

(a)                                  Besides the registered capital, the JV’ s
operations will be financed from the following sources:

 

(i)                                     loans in RMB or US$ ;

 

(ii)                                  net earnings which are generated from
sales and licenses of JV’s products and services and which are retained after
distribution of dividends (if any) to the Parties; and

 

(iii)                               other lawful sources as determined by the
Board.

 

5.6                                                         Assignment of
Registered Capital

 

(a)                                  Except as otherwise permitted by these
Articles or the JV Contract, the Existing Shareholders shall not sell, assign,
pledge, hypothecate, mortgage or otherwise transfer its contribution to the
registered capital of the JV except with the prior written consent of SCL
followed by approval by the Board, and subject to the receipt of all necessary
Government Approvals including the Approval Authority.

 

(b)                                 After obtaining all of the consents and
approvals referred to in Article 5.6(a) above, a Party desiring to transfer its
contribution to the registered capital to the JV (the “Offering Party”) shall
first offer such contribution in writing to the other Parties (the “Offered
Parties”). Such offer shall include the amount, price, and terms and conditions
of the contribution to be transferred. The Offered Parties shall have ninety
(90) days from the date of receipt of said offer in which to notify the Offering
Party of acceptance of the offer.  If a Party accepts the offer, the Party shall
submit a price bid within ten (10) days.  The Party offering the price shall be
entitled to purchase the offered contribution.

 

(c)                                  In the event that more than one Party
wishes to purchase all or any part of the offered contribution to the registered
capital, the Party(ies) making the highest offer shall prevail. In the event
that more than one Party has made the highest offer the offered contribution
shall be equally split among such Parties.

 

5

--------------------------------------------------------------------------------


 

(d)                                 In the event the Offered Parties do not wish
to purchase all or any part of the offered contribution to the registered
capital, the Offering Party may transfer the part of the offered contribution
that was not purchased by the other Parties to a third party, with the approval
of the Board. Such transfer shall not be completed until the third party
acquiring the contribution has first executed a contract containing terms and
conditions in which the third party becomes bound by all the provisions of these
Articles, their attachments, and the Articles of Association. The terms and
conditions under which the transfer is concluded shall not be more preferential
than those originally offered to the other Parties, and the Offering Party shall
provide the other Parties hereto with a duplicate of the executed written
agreement with the transferee.

 

(e)                                  Notwithstanding Articles 5.6 (a) and (b),
SCL shall have the right, to transfer its contribution to the registered capital
of the JV to a successor in interest of its entire business, to a Person which
is at least fifty percent (50%) controlled directly or indirectly by SCL, or to
a Person which controls directly or indirectly fifty percent (50%) or more of
SCL. The transferee shall assume all of the transferor’s responsibilities herein
and shall provide a written guarantee to the non-transferring Parties that it is
permitted to assume all such responsibilities.

 

(f)                                    Notwithstanding Article 5.6 (b), (c) and
(d) above, in regard to the transfer of the JV registered capital, unless the
Board agrees to convert the status of the JV to a local enterprise from a
Sino-foreign joint venture, SCL may not reduce the percentage of its share of
the JV’s registered capital below twenty-five percent (25%).

 

(g)                                 All transfers of contributions by a Party
under this Article 5.6 shall be subject to the validation or approval of all
necessary authorities of the PRC, and shall not become effective until such
validation or approval has been obtained.  After the necessary validation or
approval is obtained, the Parties shall correspondingly amend these Articles and
the Articles of Associations and the JV shall renew and revise its registration
with the relevant PRC administration for industry and commerce.  Neither the
business of the JV nor the performance of its contracts shall be interrupted nor
its organizational structure affected by any such transfer.

 

5.7                                 Increase and/or Decrease of Registered
Capital

 

Any increase and/or decrease in the registered capital of the JV must be
approved by the Board and submitted to the Approval Authority for examination
and approval.  Upon receipt of the approval by the Approval Authority, the JV
shall register the change in capital with the relevant PRC administration for
industry and commerce.  The Board shall set the contribution schedule for the
capital change consistent with applicable PRC laws and regulations.

 

5.8                                 Taxes, Import Duties and Levies on Capital
Contribution

 

To the extent capital contributions are not exempt from value-added taxes and
other taxes, the Parties shall use their best efforts to obtain such exemptions.
In case any value added taxes or other taxes or custom duties are (to be) levied
on the capital contributions,

 

6

--------------------------------------------------------------------------------


 

such custom duties and taxes shall not be considered as part of the capital
contribution by that Party, and shall be borne by the JV.

 

ARTICLE 6                                LICENSING AND SALE OF JV’S PRODUCTS AND
SERVICES

 

6.1                                 PRC Sales Channels

 

The JV’s products and services may be sold by the JV in the PRC or overseas
markets in the manner determined by the Board.

 

6.2                                 Laws and Regulations

 

The Parties shall comply with, and shall make efforts to ensure that the JV
complies with, all relevant laws and regulations of the PRC and any other
country the JV then does business, regarding the export of products or technical
information from the PRC or use of products or technical information within the
PRC.

 

ARTICLE
7                                                                               
BOARD OF DIRECTORS

 

7.1                                 Board Composition; Chairman

 

(a)                                  The Board is the highest authority of the
EJV and shall be deemed established on the date of issuance of the EJV’s
Business License. It shall discuss and determine all issues regarding the EJV as
required by this Contract.  The Board shall be composed of five (5) directors. 
For as long as the Parties’ contribution to the registered capital is as stated
in Article 5.2, two of the directors shall be appointed by SCL and the other two
shall be appointed by the Existing Shareholders, and one shall be appointed
jointly by (i) SCL and (ii) collectively, the Existing Shareholders.

 

(b)                                 The Board shall have one Chairman (the
“Chairman”).  The Chairman shall be appointed by SCL.  So long as the PRC law
requires, the Chairman shall be the legal representative of the EJV.  Neither
the Chairman nor any other member of the Board nor any of the Existing
Shareholders may by himself bind the Board or the EJV.  Whenever the Chairman is
unable to perform his responsibilities, another individual (whether current
director or otherwise) shall be authorized by the Chairman to represent him.

 

7.2                                 Term of Directors

 

The term of appointment of each director shall be four years.  A director whose
term of appointment has expired may be re-appointed by the Party or Party(ies)
that originally made the appointment.

 

7.3                                 Vacancies

 

(a)                                  Should the office of a director of the EJV
become vacant for any reason, the Party (or in their absence the remaining board
members so selected by that Party) who originally appointed the director shall
appoint a replacement.

 

7

--------------------------------------------------------------------------------


 

(b)                                 Any Party may at any time dismiss without
cause a director appointed by such Party and appoint another director in his/her
place.

 

7.4                                 Appointment

 

After a director is dismissed, a new director shall be appointed, upon 10 days
prior written notice from the appointing Party to the other Party. The notice
shall include the director’s resume. Such appointment shall be submitted to the
relative authorities for record.

 

7.5                                 Meetings

 

(a)                                  The Board shall meet at least once every
year.  Such meetings shall be called and presided over by the Chairman.  When
the Chairman or SCL considers it necessary, or at the written request of at
least two (2) of the directors, an interim meeting of the Board shall be
convened.  In the event the Chairman is not able or refuses to call and preside
over any meeting of the Board, any Director designated by SCL shall have the
right to call and preside over such meetings.  Board meetings shall be held at
the offices of the EJV, unless otherwise determined by the Board.  A Board
member may attend the meeting via teleconference.  The Board shall appoint a
secretary who shall prepare detailed minutes of all matters addressed at the
Board meetings.  The minutes of the meetings shall be kept in English and
Chinese by the Secretary, signed by all of the directors present at the meeting,
filed by the EJV, and a copy promptly distributed to all directors.

 

(b)                                 The quorum necessary to hold meetings of the
Board shall be three (3) directors, including at least one director appointed by
SCL.  Unless there is a quorum, the directors present at a meeting shall not
act.  In the event that the Chairman calls a Board meeting and there is no
quorum, then within 3 days after the date of the intended Board meeting, the
Chairman shall call another meeting (to be held not more than 7 days after the
intended meeting); and in the event that there is still no quorum, the quorum
shall be reduced to two (2) Directors.

 

(c)                                  If a director is unable to attend a meeting
of the Board, he may by properly executed proxy authorize another person,
including another director, to represent him and vote for him at the meeting. 
Any person so authorized shall have a separate vote for the director he/she is
representing in addition to his own vote as director, and each director he/she
represents shall be counted for the purposes of the quorum.

 

(d)                                 Each director shall be notified of the
holding of a meeting of the Board and of the proposed agenda at least ten (10)
days prior to the date on which the meeting is to be held, but such period may
be shortened upon the written consent of all of the directors.

 

(e)                                  The EJV may, at the sole discretion of the
Board, pay compensation to the directors for their services to the EJV. 
However, all reasonable costs of air travel,

 

8

--------------------------------------------------------------------------------


 

meals, accommodation, and other expenses incurred by the directors for the
purpose of attending meetings of the Board shall be borne by the EJV.

 

7.6                                 Voting

 

(a)                                  Except as otherwise provided in Article
8.6(c) of this Contract and in the Articles of Association, all resolutions of
the Board shall require a majority of the votes of the directors present at the
meeting who constitute the necessary quorum.  If upon any resolution there is a
deadlock, such resolution shall be deemed to be rejected.  Neither the Chairman
nor any other director shall have a tie-breaking vote, except in the event that
there are then only four directors duly appointed present, in which event the
Chairman shall have a tie-breaking vote.

 

(b)                                 Each director present at a meeting of the
Board shall have one (1) vote unless representing another director in accordance
with Article 8.5(c).

 

(c)                                  As long as PRC law requires, the following
matters shall require a resolution of the Board adopted by the unanimous vote of
all directors present at a validly called meeting of the Board:

 

(i)                                     Amendment of Articles of Association of
the EJV;

 

(ii)                                  Termination and dissolution of the EJV;

 

(iii)                               Increase or reduction of the registered
capital of the EJV;

 

(iv)                              Merger or division of the EJV.

 

7.7                                 Written Resolution

 

(a) All Board resolutions shall be in writing and must be signed by at least two
members of the Board attending the meeting.  Facsimile signatures shall be
sufficient and resolutions may be signed in counterparts. The date of Board
approval of such resolutions shall be the date on which the last director
required signs such resolutions.

 

(b) A Board resolution may be passed without the requirement of a Board meeting,
by circulating a written resolution among the Board members. Such resolutions
must be signed by at least the number of directors constituting a quorum
(including any quorum pursuant to Article 8.5(b), if applicable) for a meeting
of the Board.  Such resolution shall be as valid as if passed at a meeting of
the Board duly convened and held.  The date of Board approval of such resolution
shall be the date on which the last director required to constitute a quorum
signs the resolution. Facsimile signatures shall be sufficient and the
resolutions may be signed in counterparts.

 

7.8                                 Exercise of Voting Powers

 

The Parties undertake to exercise or to procure the exercise of all voting
powers at all meetings of the EJV and through their representatives on the Board
to pass such

 

9

--------------------------------------------------------------------------------


 

resolutions and to take such actions as will make possible the implementation of
the purpose of this Contract.

 

7.9                                 Power of the Board

 

The power of the Board shall include but not limited to:

 

(a)                                     designating the directors and the Senior
Staff of the EJV and of any entity invested by the EJV representing the EJV; and

 

(b)                                    handling any other matters, which are
deemed necessary by the Board.

 

ARTICLE
8                                                                               
OPERATION AND MANAGEMENT

 

8.1                                 Senior Staff

 

The senior staff (“Senior Staff”) of the EJV may include but is not limited to
the General Manager, the Controller, the Chief Financial Officer, the Marketing
Manager, the Chief Technology Officer, and the Human Resources Manager.

 

8.2                                 Appointment, Nomination and Scope of
Responsibility

 

(a)                                  There shall be only one General Manager of
the EJV. The General Manager shall report to the Board and shall initially be
appointed by SCL; however, the Board has the power to remove the General Manager
and appoint one of its choosing, as it deems necessary.

 

(b)                                 The General Manager shall implement the
resolutions of the Board, be responsible for the daily management and operation
of the EJV, and shall appoint and dismiss subordinates.

 

(c)                                  The General Manager shall, whenever
requested by at least two (2) of the directors and upon notice, bring before the
Board all requested records relevant to the EJV’s operations.

 

8.3                                 Transfer and Dismissal of Senior Staff

 

The Senior Staff shall be recommended by the General Manager and appointed and
dismissed by the Board; however, the Controller and the Chief Financial Officer
of the EJV can only be appointed and dismissed by SCL.

 

ARTICLE
9                                                                               
SITE AND OTHER FACILITIES

 

9.1                                The Office and any other facilities shall be
at such locations as the Board of Directors shall designate from time to time.

 

10

--------------------------------------------------------------------------------


 

ARTICLE
10                                                                        
CONDITIONS PRECEDENT FOR COMPLETION

 

10.1                           The obligations of the Parties under these
Articles, other than Article 15, are subject to the fulfillment, unless waived
by SCL, of each of the following conditions:

 

(a)          The Capital Increase Contract, the JV Contract, these Articles of
Association, and any and all other documents needed to satisfy all necessary
authorities of the PRC, have been duly executed by Weida, the Existing
Shareholders, and SCL.

 

(b)         The Business License for the EJV has been issued.

 

(c)          The requirements of the State Administration on Foreign Exchange
have been satisfied.

 

(d)         The due diligence study by the financial and legal counsel of SCL
has been completed to the satisfaction of SCL, in its sole discretion.

 

(e)          The necessary approval from SCL’s Board of Directors has been
obtained.

 

(f)            The necessary resolutions of the Board and the General Meeting of
Weida, duly approving the transactions contemplated by the JV Contract have been
obtained.

 

(g)         Weida and the Existing Shareholders have executed the
Representations and Warranties and Undertakings, which is an attachment to the
Equity Interest Transfer Agreement, and all of the matters described therein are
true and completed.

 

ARTICLE  11                                                                     
LABOR MANAGEMENT

 

11.1                           Government Principle

 

Matters relating to the recruitment, employment, dismissal, resignation, wages,
welfare and other matters concerning the staff and workers of the JV shall be
governed by the labor law of the PRC and other relevant laws and regulations.

 

11

--------------------------------------------------------------------------------


 

11.2                           Employment Contracts

 

(a)                                  The JV shall enter into labor employment
contracts with employees.

 

(b)                                 All employment agreements with the senior
management and key technical personnel shall be satisfactory to SCL, as to the
form and substance of the agreement and as to the employees engaged.

 

11.3                           Labor Union

 

PRC Employees shall have the right to establish a labor union in accordance with
the PRC Trade Union Law and other relative laws, and the EJV shall create and
pay to a Union Fund and the PRC Employees shall pay labor union dues in
accordance therewith.

 

11.4                           Conformity with Labor Protection Rules

 

The JV shall conform to laws and regulations of the PRC government concerning
labor protection.  Labor insurance for the PRC Employees of the JV shall be
handled in accordance with the relevant laws and regulations of the PRC
government.

 

ARTICLE
12                                                                        
FINANCIAL AFFAIRS AND ACCOUNTING

 

12.1                           Financial Affairs and Accounting

 

The Controller or Chief Financial Officer shall head the EJV’s Financial
Department and shall be responsible for the EJV’s financial and accounting
matters.

 

(a)                                  RMB shall be used as the bookkeeping
currency of the EJV.  Cash, deposits, accounts payable and receivable, income
and expenses shall  be set forth in the currency in which they are paid or
received.  All financial statements of the EJV shall be presented in both RMB
and USD.

 

(b)                                 For purposes of preparing the EJV’s accounts
and statements of the Parties’ contributions, and for any other purposes where
it may be necessary to effect a currency translation, such translation shall be
in accordance with the posted exchange rate as determined by the middle rate for
buying and selling, announced by the People’s Bank of China on the date of
actual payment.

 

(c)                                  Subject to the Board’s determination, the
accounting, tax and fiscal year for the EJV shall commence on January 1 and end
on December 31.  The accounting, tax and fiscal year for the first year of
operation of the EJV shall begin on the Effective Date and shall end on December
31 of the same year.

 

(d)                                 All local expenses of the EJV including but
not limited to, expenses of materials, wages for PRC personnel, taxes, duties,
charges, services and utilities, shall be paid for in RMB.

 

12

--------------------------------------------------------------------------------


 

(e)                                  The Controller (or the financial manager of
the EJV resident in the PRC) shall prepare the EJV’s monthly financial
statements in English in accordance with US-GAAP.  For the purpose of such
statements, the accounting, tax and fiscal year for the EJV applied in such
statements, notwithstanding the Article 13.1 (c) above, shall commence on July 1
of each year and end on June 30 of next year, unless modified by the Board.

 

(f)                                    At the end of each fiscal quarter, a set
of financial statements shall be prepared in Chinese and English setting out all
the details required by the Accounting Regulations of both PRC GAAP and US
GAAP.  A copy of these statements shall be sent to each Party and to each
director and shall be created in accordance with the provisions of Article 13
hereof.

 

(g)                                 The Parties shall have the right, upon
reasonable prior notice, to request from the Controller to review the books and
records of the EJV and to make copies of any of the books and records for their
own use.  If requested by a Party, the accounting staff of the EJV shall
cooperate with such Party in providing all financial information of the EJV
reasonably required by such Party.

 

12.2                           Bank Accounts

 

(a)                                  The JV shall maintain both RMB and foreign
exchange bank account(s) in the PRC.  Subject to the approval by the Board and
relevant PRC authorities, the JV may also open foreign currency accounts in
banks outside the PRC.  One or more individuals as designated by the Board in
accordance with the JV’s accounting procedures shall operate these bank
accounts.

 

(b)                                 Except as otherwise agreed by the Board, the
amount standing to the credit of the JV in the foreign exchange account shall
remain in foreign exchange and shall not be converted into RMB.

 

12.3                                                   Profits Distribution

 

(a)                                  Prior to the distribution of net profits of
the JV to the Parties, the JV shall allocate from the net after-tax profits of
the JV for the creation (and in subsequent years maintenance) of the reserve,
expansion, and bonus and welfare funds.  The allocation percentages of the above
mentioned three funds shall be decided by the Board.

 

(b)                                 After the payment of income and other tax
and allocation to the three (3) funds, the Board may at its discretion declare
any remaining profits or a portion thereof to be payable in dividends to the
Parties on a pro-rata basis in accordance with their respective contribution in
the Registered Capital of the JV as set out in Article 5.2 of these Articles or
in each case as adjusted to reflect the then current registered capital
contributions.  Dividends payable shall be paid in RMB or US Dollars, at the
direction of each Party.  Dividends, if any, shall be distributed

 

13

--------------------------------------------------------------------------------


 

annually in accordance with the JV’s accounting fiscal year, unless modified by
the Board.

 

(c)                                  SCL shall be entitled to remit freely out
of the PRC any monies whether dividends, royalties, fees, or otherwise, in
accordance with the foreign exchange regulations of the PRC.  Profits remaining
after the payment of dividends to the Parties, if any, shall remain in a
retained earnings account to be used by the JV in the manner determined by the
Board from time to time.

 

12.4                           Appointment of Auditor

 

SCL shall appoint, dismiss or change the auditor of the JV.

 

ARTICLE
13                                                                        
TAXATION, FEES AND LEVIES

 

13.1                           Income Tax, Customs Duties and Other Taxes

 

The JV shall pay tax under the relevant laws of the PRC and the tax regulations
applicable to the JV.  Employees of the JV shall pay their individual income tax
in accordance with the PRC Income Tax Law and other relevant laws and
regulations of the PRC.

 

ARTICLE
14                                                                         THE
JOINT VENTURE TERM

 

14.1                           Joint Venture Term

 

The Joint Venture Term shall commence on the date of the issuance of the
Business License and shall expire, unless extended or sooner terminated, 30
years after the date of the issuance of the Business License.

 

14.2                           Extension of the Joint Venture Term

 

At least one (1) year prior to the expiration of the Joint Venture Term, the
Parties may discuss the extension of the term.  If the Parties agree, an
application for such extension shall be submitted to the Approval Authority for
approval no less than six (6) months prior to the expiration of the Joint
Venture Term.  If the Parties fail to reach an agreement six (6) months prior to
the expiration of the Joint Venture Term, termination proceeding shall
immediately commence.

 

14

--------------------------------------------------------------------------------


 

ARTICLE
15                                                                        
TERMINATION AND LIQUIDATION

 

15.1                           Termination by Any Party Termination by Any Party

 

This Contract shall terminate upon the expiration of the Joint Venture Term,
unless extended pursuant to Article 14.2.  In addition, a non-breaching Party
may terminate this Contract, in accordance with this Article 15.1, upon the
commission of any one or more of the following events by the other Party, prior
to the expiration of the Joint Venture Term by written notice to the other Party
without the need of a Board resolution:

 

(a)                                  if SCL or The Existing Shareholders commits
a material breach of this Contract, the Articles of Association, and such breach
is not cured within sixty (60) days after receipt of written notice to the Party
in breach;

 

(b)                                 if SCL or The Existing Shareholders,
transfers its equity participation in the EJV in violation of the provisions of
this Contract or the Articles of Association;

 

(c)                                  for any other reason, which allows
termination by a Party without a Board resolution as provided for in the other
provisions of this Contract or the Articles of Association, but not specifically
set forth in this Article 15.1, or in accordance with any applicable laws and
regulations.

 

15.2                           Pre-Termination Consultations

 

In the event that any Party gives notice of a desire to terminate  this Contract
for a reason stipulated under Article 15.1, the Parties shall within a two (2)
month period after such notice is given conduct negotiations and endeavor to
resolve the reason which prompted the notification of termination.  If the
reason(s) that prompted the notification of termination cannot be resolved to
the satisfaction of the Parties, the dispute shall be submitted to arbitration.
The consultations that occur pursuant to this section shall be exclusive of any
other consultations required by these Articles.

 

15.3                           Termination in General

 

If  this Contract is terminated because its term has expired or for a reason
other than that specified in Article 15.4 below, any Party may negotiate to
purchase by itself or a third party it designated the participation of the other
Party.  If within 90 days of termination no Party desires to exercise such
right, the Parties cannot agree which Party will exercise such right, or the
Parties cannot agree on the terms of the exercise of such right, the Parties,
through the Board, shall immediately take steps to liquidate the EJV in
accordance with Article 15.5 of this Contract.

 

15.4                           Termination

 

(a)                                  If  this Contract is terminated due to a
material breach or other circumstance in accordance with Article 15.1 of this
Contract, the Party giving notice of termination (the “Purchaser”) will have the
right to purchase or designate a third party to purchase the equity interest of
the Party causing the event that gives rise

 

15

--------------------------------------------------------------------------------


 

to a termination right (the “Seller”) at the lesser of Net Book Value and the
Fair Market Value of the Seller’s contribution to the EJV. Failure of the
Purchaser to exercise its election under this Article 15.4 shall not constitute
a waiver of such election with respect to any subsequent right hereunder.  In
calculating Net Book Value and Fair Market Value, the calculation shall be made
as of the last calendar day of the month prior to the date of the action causing
the need for such calculation.

 

(b)                                 The value of a Party’s contribution to the
EJV shall be determined as follows:

 

(i)                                    The Net Book Value of a Party’s
contribution shall be equal to the ratio that such Party’s contribution to the
registered capital bears to the total amount of registered capital contributed
by all the Parties multiplied by the Net Book Value of the EJV.

 

(ii)                                  The Fair Market Value of a Party’s
contribution shall be equal to the ratio that such Party’s contribution to the
registered capital bears to the total amount of registered capital contributed
by all the Parties multiplied by the Fair Market Value of the EJV.

 

(c)                                  The value of the EJV shall be determined as
follows:

 

(i)                                     The EJV’s auditing firm shall determine
the Net Book Value of the EJV.  The Net Book Value of the EJV shall be equal to
the value of all assets of the EJV (including but not limited to accumulated but
unpaid dividends) minus all actual liabilities of the EJV, in each case as
indicated on the EJV balance sheet in accordance with US GAAP.  The Net Book
Value of the EJV shall also be reduced by any pending latent taxes or
governmental charges.

 

(ii)                                  The Fair Market Value of the EJV shall be
equal to the fair market value of the EJV as a going concern as determined by
agreement of each of the Parties, or if the Parties cannot so agree, by a firm
of internationally recognized investment bankers jointly selected by the
Parties, or if the Parties cannot agree on a firm, by the EJV’s auditors
appointed in accordance with Article 12.4 hereof.  The determination of the
investment bank or the EJV’s auditors, if applicable, shall be final and
conclusive on all Parties.  The Parties shall share equally the cost of
determining the Fair Market Value of the EJV to be sold and purchased pursuant
hereto.

 

(iii)                               In determining the Fair Market Value of the
EJV, the investment bank or the auditing firm shall give special consideration
to:

 

(A)                              assets or liabilities having a value which
deviates considerably from the value stated in the EJV’s books;

 

16

--------------------------------------------------------------------------------


 

(B)                                latent taxes or other governmental charges
pending for the accounting year in question, or for previous years;

 

(C)                                other latent liabilities not included in the
annual accounts, such as employee benefits, pensions, guarantees and sureties.

 

(d)                                 If the Purchaser exercises its right under
this Article 15.4, each Party agrees to use its best efforts to comply with all
laws, rules, regulations and requirements of any governmental entity applicable
to such purchase and sale, to cooperate in establishing the purchase price in an
expeditious manner and to cause its representatives to take whatever action
necessary to effectuate the purchase in a timely manner.  If the Purchaser does
not elect to exercise its right under this Article 15.4 within six (6) months
from the date of termination, the Parties through the Board shall immediately
take steps to liquidate the EJV in accordance with Article 15.5.

 

15.5                                                   Dissolution and
Liquidation

 

(a)                                  When necessary, the Board shall establish
the procedures and principles for the liquidation and establish a “Liquidation
Committee”. The Liquidation committee shall consist of three individuals, two of
whom shall be designated by SCL, and the third by the Existing Shareholders. The
Liquidation Committee may act upon resolution by a 2/3 majority.  The Parties
shall share the cost of the members of the Liquidation Committee on a pro-rata
basis in accordance with their respective contribution in the Registered Capital
of the EJV as set out in Article 5.2 of this Contract.

 

(b)                                 The tasks of the Liquidation Committee are:

 

(i)                                     to conduct a thorough assessment of the
EJV’s assets and its creditors’ rights and debtors’ obligations;

 

(ii)                                  to prepare a comprehensive statement of
the EJV’s assets and liabilities;

 

(iii)                               to formulate the method of valuation of the
assets;

 

(iv)                              to formulate the liquidation plan;

 

(v)                                 to appoint independent experts to assess the
value of the EJV assets, as deemed necessary.

 

(c)                                  In valuing and selling physical assets, the
Liquidation Committee shall use every effort to obtain the highest possible
price for such assets.  After liquidation and the settlement of all outstanding
debts of the EJV, the joint account shall be paid over to the Parties on a
pro-rata basis in accordance with their respective shares in the registered
capital of the EJV. All amounts payable to the Parties pursuant to this Article
15 shall be paid promptly in US Dollars if required by such Parties.

 

17

--------------------------------------------------------------------------------


 

(d)                              The activities of the Liquidation Committee
shall be reported to the relevant authorities. During liquidation, the
Liquidation Committee shall be the legal representative

 

ARTICLE
16                                                                        
LANGUAGE

 

16.1                          The Parties have executed these Articles in both
English and Chinese. Both versions shall have the same effect in all aspects.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused these Articles to be executed
by their duly authorized representatives.

 

SCL Ventures Ltd.

 

By:

/s/  Mitchell Sepaniak

 

Name:

Mitchell Sepaniak

Title:

President and Chief Executive Officer

 

 

Li Shun Xing

 

 

 

Signature:

 

 

 

/s/ Li Shun Xing

 

 

 

Li Xiang Ning

 

 

 

Signature:

 

 

 

/s/ Li Xiang Ning

 

 

 

 

 

Pang Da Qing

 

 

 

Signature:

 

 

 

/s/  Pang Da Qing

 

 

 

 

 

Xie Li

 

 

 

Signature:

 

 

 

/s/  Xie Li

 

 

19

--------------------------------------------------------------------------------